Exhibit 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements Form S-8 (Nos. 333-177025, 333-188739, 333-194952, 333-206403, and 333-211842) and Form S-3 (Nos. 333-215125, 333-212109, 333-206402 and 333-205614) of Cogint, Inc. (the“Company”) of our report dated March9, 2016, on our audit of the consolidated balance sheet of Fluent, Inc. and subsidiaries as of December8, 2015 and the related consolidated statements of net loss and comprehensive loss, changes in stockholders’ equity and cash flows for the period from January1, 2015 through December8, 2015, and our report dated April 27, 2015, on our audit of the consolidated balance sheet of Fluent, Inc. and subsidiaries as of December 31, 2014 and the related consolidated statements of income and comprehensive income, changes in stockholders’ equity and cash flows for the year then ended, which reports are both incorporated by reference in this Annual Report on Form10-K of the Company. /s/ EISNERAMPER LLP New York, New York
